Citation Nr: 1428845	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating for compensation based on individual unemployability secondary to service-connected disability prior to February 15, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, including service in Vietnam from May 1967 to December 1967.  

The Veteran died in February 2013.  At the time of his death he had pending claims for service connection for a low back disorder, bilateral pes planus, a kidney disorder, a prostate disorder, and hepatitis C, and a pending claim for a rating higher than 50 percent for his service-connected PTSD.  The surviving spouse, the Appellant, has been substituted by the RO as the claimant in those appeals.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal on appeal of rating decisions issued in June and December of 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The June 2008 rating decision granted service connection for PTSD with a rating of 50 percent effective February 14, 2002; and the December 2008 decision denied service connection for low back disorder, bilateral pes planus, kidney disability, prostate disability, and hepatitis C.

The Board notes that the Veteran had also filed a notice of disagreement for a higher rating for his service-connected bilateral hearing loss; however, because an appeal was not perfected during the statutory timeframe after issuance of the Statement of the Case, the Board does not have jurisdiction over that matter.

The issues of service connection for a back disorder, a kidney disorder, a prostate disorder, and hepatitis C, and the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral pes planus increased in severity during his active duty service.

2.  At the time of his death the Veteran's PTSD had been productive of depressed mood, suicidal ideation, nightmares, feelings of hopelessness and helplessness, hypervigilance, sensitivity to loud noise, and impaired concentration throughout the appeal period; however, the preponderance of the evidence shows that it was not productive of total social and industrial impairment at any time during the appeal period.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. § 3.306 (2013).

2.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  In this case the Board is granting the claim of service connection for pes planus, which is the only service connection claim resolved in this appeal.  No VCAA discussion is needed with regard to that claim.

As regards the claim for an increased rating, as this appeal stems from the initial grant of service connection, the notice that was provided to the Veteran in August 2002 before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

All pertinent records from all relevant sources have been obtained.  VA has associated with the claims file the service treatment records.  This Veteran was also afforded VA examinations in July 2004 and April 2008 and the Appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.

II.  Service connection, bilateral pes planus 

Service treatment records confirm that the Veteran entered active duty service with moderate bilateral pes planus, so the presumption of soundness as regards the Veteran's feet is rebutted.  Service treatment records also confirm that the Veteran complained of, and was treated for, bilateral foot swelling and severe foot pain, and the Board is unable to find, by clear and unmistakable evidence, that the increase in symptomatology during service was due to the natural progress of the disease.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the veteran's repeated complaints of foot pain in service signaled an aggravation of his pre-existing foot disorder).  Therefore, and in accordance 38 C.F.R. § 3.306, service connection for bilateral pes planus is established.  

III.  Increased rating PTSD

In a rating decision in June 2008, the RO granted service connection for PTSD and assigned a 50 percent rating effective February 14, 2002.  The Veteran perfected an appeal for a higher initial rating; but died before the matter was resolved.  The Appellant is substituting on the Veteran's behalf in this matter.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent are occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  

GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

Facts 

VA treatment records dating from at least August 2002 show a GAF of 50, and noted that the Veteran might be suffering from PTSD.  The Veteran was homeless at that time.

On VA psychiatric examination in July 2004 the diagnosis was PTSD.  According to the examiner, a VA psychologist, the Veteran displayed some hypervigilance, difficulty concentrating, avoidant behavior, detachment from others, irritability and a sense of shortened life.  GAF due to PTSD was 63.

On VA PTSD examination in April 2008, the Veteran complained of feeling depressed, hopeless, and overwhelmed; and of nightmares, hyperarousal, sensitivity to loud noise, and difficulty concentrating.  He also admitted to mood swings, and expressed some suicidal ideation.  Speech was within normal limits, he was oriented to person, place, time, and situation.  Affect was appropriate and mood was euthymic.  Thought processes and content were also unremarkable; and there were no delusions, hallucinations, or perceptual disturbances.  He admitted to being on and off drugs during and since his service in Vietnam.  According to the examiner, the Veteran did appear to be experiencing recurring and intrusive thoughts of Vietnam.  Diagnosis was chronic PTSD.  The GAF score was 50.  The examiner added that the Veteran's PTSD impaired his occupational and social functioning, as evidenced by his poor relationship with his wife and his inability to hold a job due to self-medicating himself to manage his symptoms of anxiety; and stated that the degree of impairment was "considerable."  

VA psychiatric treatment records dated in July 2009 show a GAF of 45; and VA treatment records dated throughout the appeal period show that the Veteran was homeless, which providers stated was due at least in part to his PTSD.  

Analysis

Although the 2004 VA examiner found the Veteran with a PTSD GAF of 63, all other providers, including the 2008 VA psychiatric examiner and the Veteran's mental health treatment providers, assessed the Veteran as functioning at a much lower level, and indeed attributed the Veteran's comorbid polysubstance disorder, his homelessness, and his difficulty maintaining employment to his PTSD.  Accordingly, when interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the Board finds that the evidence of record portrays occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal ideation, nightmares/sleep impairment, and depressed mood, affecting ability to function effectively.  38 C.F.R. §§ 4.3, 4.7.  The criteria for an initial rating of 70 percent effective throughout the appeal period are therefore met.  

However, although productive of serious impairment, there was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Indeed, the evidence shows that the Veteran was fully oriented at all times during the appeal period; even during his periods of homelessness; and he had meaningful relationships with family members and treatment providers.  Accordingly, the Board finds that the preponderance of the evidence does not more nearly approximate the schedular criteria for a 100 percent rating at any time during the appeal.  

As for an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service- connected disability is inadequate.  If the available schedular criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptoms and provide for higher ratings for more severe symptoms.  The Veteran's feelings of depression and hopelessness; his nightmares, hyperarousal, sensitivity to loud noise, and difficulty concentrating; and his feeling of being overwhelmed and his suicidal thoughts are contemplated by the assigned schedular rating criteria.  Referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for bilateral pes planus is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating throughout the appeal period of 70 percent for PTSD is granted.


REMAND

As the Veteran consistently reported that he used intravenous drugs (heroin) while in Vietnam and afterwards, the Board will send the claims file for review and an opinion as to whether the Veteran's hepatitis C was related to service.

Additionally, and with regard to the increased rating claim, it appears that the Veteran may have been unable to work due to the symptoms and comorbid residuals (polysubstance abuse) of his service-connected psychiatric disability (see, e.g., July 2004 VA psychiatric examination findings that the Veteran's drug and alcohol use "may be in part due to his attempting to hide some of his unhappy feelings related to his Vietnam experience);" and the Board is mindful that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  Remand for adjudication of this issue is warranted.

Finally, the Appellant's representative posits that the Veteran's back, kidney, prostate, and hepatitis C disorders may be secondary to the Veteran's service-connected PTSD via its comorbid consequences, including polysubstance abuse and homelessness; so on remand all of the claims for service connection will be developed accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice to the Appellant of the requirements to establish TDIU; and of the requirements to establish service-connected service connection on a secondary basis.

2.  Notify the Appellant that she may submit lay statements from herself as well as from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected PTSD on his ability to work.  The Appellant should be provided an appropriate amount of time to submit this lay evidence.  

3.  Send the claims file to a VA examiner for review and an opinion as to 

(a) whether it is at least as likely as not that the Veteran's hepatitis C was incurred during service or is related to some incident of his service, to include the Veteran's PTSD and its comorbid polysubstance abuse and/or consequential homelessness;

(b) whether it is at least as likely as not that a back, kidney, or prostate disorder was related to service; and

(c) whether it is at least as likely as not that the Veteran's PTSD, including its comorbid polysubstance abuse and/or consequential homelessness, caused or aggravated a back, kidney, or prostate disorder; or the Veteran's hepatitis C.

NOTE:  The term "aggravated" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the nonservice-connected disorder by the service-connected PTSD disability or its comorbid polysubstance abuse and/or consequential homelessness, beyond its natural clinical course.  38 C.F.R. § 3.310.

ALSO, the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Send the claims file for review and an opinion by a vocational rehabilitation specialist, if possible, regarding the effect of the Veteran's service-connected PTSD (and any other disorders that may be service-connected during the course of this remand) on his employability.  

The examiner must state whether it is at least as likely as not that the Veteran was unable to obtain or retain employment, consistent with his education, training and occupational experience, but irrespective of his age and any nonservice-connected disabilities, due to his service-connected PTSD.   

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

5.  After completion of all of the above, re-adjudicate the claims for service connection for bilateral a back disorder, a kidney disorder, a prostate disorder, and hepatitis C, and adjudicate the issue of entitlement to TDIU.  If any benefit is not granted, issue the Appellant and her representative a supplemental statement of the case; provide the Appellant an opportunity to respond; and then return the case to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


